



EXHIBIT 10.2
STAGE STORES
PERFORMANCE UNIT AWARD AGREEMENT
Stage Stores, Inc. (“Company”), pursuant to its 2017 Long-Term Incentive Plan
(“Plan”), hereby grants to the individual listed below (“Participant”) an award
of performance units with respect to shares of common stock of the Company
(“Performance Unit Award”) on the terms set forth below. The Performance Unit
Award is subject in all respects to the terms and conditions set forth herein
and in the Addendum included herewith (collectively with the Addendum, this
“Performance Unit Award Agreement” or this “Agreement”) and the Plan, which is
incorporated herein by reference and made part hereof. Unless otherwise defined
herein, capitalized terms used in this Agreement shall have the meanings set
forth in the Plan.


SUMMARY OF TERMS


Participant:
[l]
Grant Date:
[l]


Target Award:
[l] Performance Units
Performance Period:
Commencing on [l] and ending on [l]
Performance goals:
The performance goals are based on the Performance Measures set forth on
Schedule A.
Payment:
Except as set forth herein, the Participant shall be entitled to receive payout
in cash as set forth in the Addendum on the Performance Units earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the performance goals have been achieved (“Vesting Date”),
provided that the Participant has not had a Termination Event from the Grant
Date through the last day of the Performance Period.
The number of Performance Units set forth above represent a phantom right and
shall be equivalent, on a one-for-one basis, to the target number of shares of
the common stock of the Company (“Shares”) that the Participant will earn for
100% achievement of the performance goals (referred to as the “Target Award”).
The actual number of Performance Units that the Participant will earn and vest
in with respect to the Performance Unit Award may be greater or less than the
Target Award, or even zero, and will be based on the performance level achieved
by the Company with respect to the performance goals, as set forth on Schedule
A.
Payment/forfeiture upon termination and other events:
Death and Disability. If the Participant has a Termination Event on account of
death or Disability, the Performance Unit Award will be immediately earned and
vested at the Target Award level on the date of such Termination Event.
Retirement. If the Participant has a Termination Event on account of Retirement,
the Participant will earn and vest in a pro-rata portion of the Performance
Units, based on the actual performance results for the Performance Period,
prorated for the portion of the Performance Period during which the Participant
was employed by, or providing service to the Company or any Affiliate.
Other Termination. If the Participant has a Termination Event for any reason
other than Retirement, death or Disability, the unvested portion of the
Performance Unit Award shall be automatically forfeited on the date of such
Termination Event.
Change in Control. Provided that the Participant has not had a Termination Event
from the Grant Date through the time immediately preceding the consummation of a
Change in Control, if a Change in Control occurs, the Performance Period will
end on the date of the Change in Control and the Performance Units will become
immediately earned and vested on the date of the consummation of the Change in
Control at the greater of: (i) the number of Performance Units that would be
paid under the Performance Unit Award as a result of the Company’s actual
performance level achieved with respect to the performance goals as of the
Change in Control date, or (ii) the number of Performance Units that would be
paid under the Performance Unit Award at the Target Award level.








--------------------------------------------------------------------------------





PARTICIPANT ACCEPTANCE
By signing below, the Participant agrees to be bound by the terms and conditions
of the Plan and this Agreement and accepts the Performance Unit Award. The
Participant accepts as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Plan or
this Agreement.
The Participant acknowledges delivery of the Plan and the Plan prospectus
together with this Agreement. Additional copies of the Plan and the Plan
prospectus are available by contacting the Company’s Chief Legal Officer, 2425
West Loop South, Houston, Texas 77027, or at (800) 324-3244.
 
Agreed and accepted:


 
 
 
Participant


 
 
 
 
 
Date










--------------------------------------------------------------------------------





SCHEDULE A
1.
Performance Goals. Total Shareholder Return (“TSR”) of the Company as compared
with the TSR of a group of industry peers (“Performance Group”) during the
Performance Period is the performance measure to be applied to determine the
amount of award to be made under the terms of the Performance Unit Award. The
formula for TSR is as follows:

TSR
 
(Ending Stock Price - Beginning Stock Price + Dividends Paid)
=
Beginning Stock Price

•
“Beginning Stock Price” shall mean the average closing price on the applicable
stock exchange of one share of stock for all the Trading Days in the Company’s
first full fiscal month of the Performance Period.

•
“Ending Stock Price” shall mean the average closing price on the applicable
stock exchange of one share of stock for all the Trading Days in the Company’s
last full fiscal month of the Performance Period (or, if applicable, the average
closing price on the applicable stock exchange of one share of stock for the 20
Trading Days immediately preceding a Change in Control).

•
“Dividends Paid” shall mean the total of all dividends paid on one (1) share of
stock during the Performance Period; provided that, dividends shall be treated
as though they are reinvested at the end of each calendar quarter.

•
“Trading Days” shall mean those days on which the stock exchange on which the
Shares are traded is open for business and the Shares trade regular way.

Following the TSR determination, the Company’s Percentile Rank shall be
determined as follows:
Percentile Rank
 
Company Rank
=
Total number of companies in Performance Group including the Company

•
“Company Rank” shall be determined by listing from highest TSR to lowest TSR of
each company in the Performance Group (including the Company) and counting up
from the company with the lowest TSR.

2.
Amount of Award. The number of Performance Units earned shall be determined in
accordance with the following schedule:

Company’s
Percentile Rank
Earned Award
as a % of Target Award
[l]%
[l]%
[l]%
[l]%
[l]%
[l]%
[l]%
[l]%
[l]%
[l]%
[l]%
[l]%
[l]%
[l]%
[l]%
[l]%
[l]%
[l]%
[l]%
[l]%

Interpolation shall be used to determine the percent of Target Award earned in
the event the Company’s Percentile Rank does not fall directly on one of the
ranks listed in the above schedule.







--------------------------------------------------------------------------------





3.
Industry Performance Group. The Performance Group with which the Company’s TSR
is compared is as follows:

[l]
[l]
[l]
[l]
[l]
[l]
[l]
[l]
[l]
[l]
[l]
[l]
[l]
[l]
[l]
[l]

If the common stock of a company included in the comparator group at the
beginning of the fiscal year ceases to be publicly traded or if a company
included in the comparator group at the beginning of the fiscal year, declares
bankruptcy, goes out of business, is bought out by another organization, is
merged into a parent company, or for any other reason ceases to function or
publicly report financial results, then the latest reported reliable results
will be posted and will remain as the final reported result for the remaining
period of measurement. For companies dropped from the applicable Dow Jones
Index, (when possible) their ongoing performance will continue to be monitored
and reported in all schedules and updates to the Board.


4.
Committee Discretion. The Committee reserves the right to modify this Agreement
and the Performance Unit Award, including adjustments to the Performance Group,
as it deems necessary or appropriate in its sole discretion.






--------------------------------------------------------------------------------





STAGE STORES, INC.
PERFORMANCE UNIT AWARD AGREEMENT ADDENDUM
This Addendum is a part of the Performance Unit Award Agreement with which it is
included.
1.GRANT OF PERFORMANCE UNITS. Pursuant to the terms of the Plan and this
Agreement, the Company hereby grants to the Participant, as of the Grant Date,
Performance Units with a Target Award as set forth in the summary of terms
section of this Agreement. The Performance Units are contingently awarded and
will be earned and paid if and only to the extent that the performance goals and
other conditions set forth in this Agreement are met. Each Performance Unit
shall be a phantom right and shall be equivalent to one Share on the applicable
Payment Date, as described herein. The Company shall establish and maintain a
Performance Unit account as a bookkeeping account on its records (“Performance
Unit Account”) for the Participant and shall record in such Performance Unit
Account the number of Performance Units granted to the Participant. The
Participant shall not have any interest in any fund or specific assets of the
Company by reason of this grant or the Performance Unit Account established for
the Participant.
2.VESTING.
(a)Except as set forth in the summary of terms section of this Agreement, the
Performance Units will become earned and vested based on the actual performance
level achieved with respect to the performance goals set forth on Schedule A to
this Agreement.
(b)The Committee will, as soon as practicable following the last day of the
Performance Period, determine (i) the extent, if any, to which, each of the
performance goals has been achieved with respect to the Performance Period and
(ii) the number of Performance Units, if any, which, the Participant will be
entitled to receive with respect to this Agreement. Such determination will be
final, conclusive and binding on the Participant, and on all other persons, to
the maximum extent permitted by law. In the event that the Committee makes a
final determination that the performance goals have not been achieved, and,
except as set forth in the summary of terms section of this Agreement, the
Participant will have no further rights to receive Performance Units or payments
hereunder.
(c)Except as set forth in the summary of terms section of this Agreement, if the
Participant has a Termination Event for any reason prior to the Vesting Date,
the Participant will forfeit all rights to receive Performance Units hereunder
that have not yet become vested as of the date the Participant has a Termination
Event.
(d)During the period before the Performance Unit Award becomes earned and
vested, except by will or by the laws of descent and distribution, the right to
receive a distribution with respect to the Performance Unit Award may not be
assigned, transferred, pledged or otherwise disposed of by the Participant. Any
attempt to assign, transfer, pledge or otherwise dispose of the right to receive
a distribution with respect to the Performance Unit Award contrary to the
provisions hereof, and the levy of any execution, attachment or similar process
upon the Shares, shall be null, void and without effect.
3.PAYMENT OF PERFORMANCE UNITS.
(a)The Participant will receive a distribution with respect to earned and vested
Performance Units within (i) seventy-five (75) days following the last day of
the Performance Period (including in the case of the Participant’s Retirement)
or (ii) thirty (30) days following the Participant’s death or Disability or the
date of a Change in Control (each, a “Payment Date”). The Performance Units will
be distributed in cash with a payment to the Participant equal to (i) the number
of Performance Units that become earned and vested with respect to the
Performance Unit Award, multiplied by (ii) the FMV of the Shares underlying the
Performance Units upon the Vesting Date (“Payment Market Value”). Any
Performance Units and Shares underlying the Performance Units not earned or
vested will be forfeited.
(b)The obligations of the Company under this Agreement are subject to compliance
with all applicable laws, listing, registration and qualification requirements.
4.GENERAL RESTRICTIONS. The Performance Unit Award is granted pursuant to the
terms of the Plan, which is incorporated herein by reference, and this Agreement
shall in all respects be governed by and interpreted in accordance with the Plan
and all applicable federal and state laws, rules, and regulations, and to such
approvals by any regulatory or governmental agency as may be required, and to
any rules or regulations of any stock exchange on which the Shares are listed.
This grant is subject to interpretations, regulations and determinations
concerning the Plan established from time to time by the Committee in accordance
with the provisions of the Plan, including, but not limited to, provisions
pertaining to (a) rights and obligations with respect to withholding taxes, (b)
the registration, qualification or listing of the Shares, (c) changes in
capitalization of the Company and (d) other requirements of applicable law. The
Committee shall have the authority to interpret and construe this Agreement
pursuant to the terms of the Plan, and its decisions shall be conclusive as to
any questions arising hereunder. If there is any inconsistency between the terms
of this Agreement and the terms of the Plan, the Plan’s terms shall completely
supersede and replace the conflicting terms of this Agreement.





--------------------------------------------------------------------------------





5.WITHHOLDING. All obligations of the Company under this Agreement shall be
subject to the rights of the Company as set forth in the Plan to withhold the
minimum statutory amount (or such other amount as approved by the Committee)
required to be withheld for federal (including FICA), state, provincial and
local taxes, domestic or foreign, social insurance, payroll tax, contributions,
payment on account obligations, or other amounts required by law or regulation
to be collected, withheld or accounted for with respect to the Performance Unit
Award (“Taxes”). The Company shall have power and the right, and the Participant
hereby authorizes the Company, to deduct or withhold, or require a Participant
to remit to the Company, the Taxes from all payments made hereunder and from
other compensation. Participant’s acceptance of the Performance Unit Award
constitutes Participant’s instruction and authorization to the Company to
withhold on the Participant’s behalf the amount of cash from the cash payable to
the Participant at the time when the Performance Unit Award becomes payable as
the Company determines to be sufficient to satisfy the Taxes. The Company will
withhold cash payable hereunder to satisfy the withholding obligation for Taxes
on amounts payable hereunder, unless the Participant has elected, with the
approval of the Committee, to satisfy the withholding requirement, in whole or
in part, by paying the Taxes in cash not payable under the Performance Unit
Award or by transferring shares of common stock of the Company owned by the
Participant that would satisfy the Taxes.
6.RIGHT TO TERMINATE EMPLOYMENT OR SERVICES. Nothing in this Agreement shall
confer upon the Participant the right to continue in the employment or service
of the Company or any Affiliate or affect any right which the Company or its
Affiliates may have to terminate the employment or service of the Participant at
any time and for any reason. This Agreement does not in any way affect any
employment agreement or other service arrangement that the Participant may have
with the Company or an Affiliate.
7.RECOVERY OF COMPENSATION; COMPLIANCE WITH POLICIES. Pursuant to Section 24.1
of the Plan, the Performance Unit Award will be subject to any clawback policy
adopted by the Board or the Committee that is consistent with applicable law,
whether such Performance Unit Award was granted before or after the effective
date of any such clawback policy. The Participant also represents and warrants
to the Company that the Participant is aware of and agrees to be bound by the
Company’s insider trading policies and the applicable laws and regulations
relating to the receipt, ownership and transfer of the Company’s securities.
8.SEVERABILITY. Every part, term or provision of this Agreement is severable
from the others. Notwithstanding any possible future finding by a duly
constituted authority that a particular part, term or provision is invalid, void
or unenforceable, this Agreement has been made with the clear intention that the
validity and enforceability of the remaining parts, terms and provisions shall
not be affected thereby.
9.ENTIRE AGREEMENT. This Agreement, together with the Plan, contains the entire
agreement of the parties with respect to the Performance Unit Award granted
hereby and may not be changed orally but only by an instrument in writing signed
by the party against whom enforcement of any change, modification or extension
is sought.
10.NOTICE. Any notice to be delivered under this Agreement shall be given in
writing and delivered by hand, sent by telecopy or enclosed in a properly sealed
envelope addressed to the Company or the Participant at their last known
address, registered and deposited, postage prepaid, in a post office regularly
maintained by the United States Postal Service.
11.GOVERNING LAW. This Agreement shall be governed by the laws of the State of
Texas, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction. The Participant agrees to submit to the
exclusive jurisdiction and venue of the federal or state courts located in
Harris County, Texas, to resolve any and all issues that may arise out of or
relate to the Plan or this Agreement.
12.HEADINGS. The headings in this Agreement are for convenience only and shall
not be used to interpret or construe the provisions of this Agreement.
13.BINDING EFFECT. This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company.
14.SECTION 409A COMPLIANCE. This Agreement is intended to be exempt from or
otherwise comply with the provisions of Section 409A of the Code. The Company
may change or modify the terms of this Agreement without the Participant’s
consent or signature if the Company determines, in its sole discretion, that
such change or modification is necessary for purposes of compliance with or
exemption from the requirements of Section 409A of the Code or any regulations
or other guidance issued thereunder. Notwithstanding the previous sentence, the
Company may also amend the Plan this Agreement or revoke the Performance Unit
Award to the extent permitted by the Plan.







